2 N.Y.3d 730 (2004)
PERRY FRANKEL, Respondent,
v.
KARYN FRANKEL, Defendant.
SCHLISSEL, OSTROW, KARABATOS, POEPPLEIN & TAUB, PLLC, Nonparty-Appellant.
Court of Appeals of the State of New York.
Submitted March 22, 2004.
Decided March 25, 2004.
Motion by American Academy of Matrimonial Lawyers, New York Chapter for leave to appear amicus curiae on the appeal herein granted to the extent that the proposed brief is accepted as filed. Twenty copies of the brief may be filed and three copies served within 15 days.